DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 11/18/21 have been received. Claims 1 and  2 have been amended. Claims 10 and 11 are new.
Claim Rejections - 35 USC § 102
3.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Lim (US 2013/0022859) on claims  1, 2, 6, 8, and 9 is/are withdrawn because the Applicant amended the claims.
Allowable Subject Matter
4.	Claims 1-11 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 1 is directed to a battery module, comprising: at least one battery cell;
a pair of pressing plates respectively disposed at opposite side surfaces of the at least one battery cell; and a module cover coupled to the pair of pressing plates to cover an upper side and a lower side of the at least one battery cell, wherein opposite ends of the module cover are bent by a bending to cover an upper end and a lower end of the pair of pressing plates, are welded to the pair of pressing plates by a plurality of welding portions, and include a plurality of auxiliary welding beads spaced apart from each other by a predetermined distance along a longitudinal direction of the module cover, and wherein the plurality of auxiliary welding beads have a smaller thickness than the plurality of welding portions at the opposite ends of the module cover.

6.	The following is an examiner’s statement of reasons for allowance: Previously indicated allowable subject matter was incorporated into independent claims 10 and 11, thus rendering it also allowable.  The reasons for allowance are substantially the same as provided in the Office Action mailed 8/20/21 and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724